DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Claims 2-4, 6 and 7 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-4 have not been amended for clarification, however, claims 6 and 7 are canceled, therefore the rejection of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.
4.	Claims 1, 4-8 and 12-15 were rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591), Claim 2 was rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591) further in view of McNamer et al. (US2011/0025829), Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al.  rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591) further in view of Samec et al. (US2016/0270656).  Claims 1, 14 and 15 are independent.
	Applicant has amended claims 1, 5 and 8-15, canceled claims 6 and 7, and added new dependent claims 16-18.  Applicant has amended each of the independent claims to include the limitation “wherein a size of the set region and a size of each of elements forming a three-dimensional space corresponding to the set region depend on an application purpose of three-dimensional shape data to be generated using some of the elements”.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 5 April 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tsukagoshi et al. (US2012/0327198).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites multiple regions and it is unclear in the dependent claims to which region the limitation “the region” refers.  For purposes of examination, “the region” is interpreted as “the set region”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 5, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591) further in view of Tsukagoshi et al. (US2012/0327198).
	Regarding claim 1, Itakura discloses, except for the limitations italicized below, An image processing apparatus (par. [0006]-[0008]) comprising: 
	one or more memories storing instructions (“502” in fig. 5); and
	one or more processors executing the instructions (“501” in fig. 5) to:
obtain images based on capturing by a plurality of image capturing apparatuses (“obtaining a captured image obtained by each of a plurality of image capturing apparatuses by capturing an object” in par. [0007]; “The image obtaining unit 610 obtains a plurality of captured images that have been obtained by the plurality of image capturing apparatuses 509 and the plurality of image capturing apparatuses 510 by capturing an object. The image obtaining unit 610 can cause the plurality of image capturing apparatuses 509 and the plurality of image capturing apparatuses 510 to simultaneously capture the object and transmit the obtained captured images to the image obtaining unit 610 by controlling the plurality of image capturing apparatuses 509 and the plurality of image capturing apparatuses 510 via the LAN 508” in par. [0055]); 
obtain information representing a predetermined position to which the plurality of image capturing apparatuses are directed (“gaze point” in par. [0004]);
set, based on the obtained information, a region for generating three-dimensional data representing a three-dimensional shape of an object, wherein the set region is a part of a region captured by the plurality of image capturing apparatuses, and wherein a size of the set region and a size of each of elements forming a three-dimensional space corresponding to the set region depend on an application purpose of three-dimensional shape data to be generated using some of the elements; and
generate, based on the obtained images, the three-dimensional shape data of the object in the set region (“The shape estimation unit 630 estimates the shape of the object based on each captured image obtained by the image obtaining unit 610. More specifically, the shape estimation unit 630 cuts out a desired object area from each captured image and estimates the three-dimensional position and shape of the object based on the obtained image” in par. [0057]).
(abstract; par. [0003], [0103]), obtain information representing a predetermined position to which the plurality of image capturing apparatuses are directed (“The data routing processor 06122 further has a function of transmitting data to a determined routing destination. The routing destination preferably corresponds to one of the camera adapters 120 which corresponds to one of the cameras 112 which focuses on the same gazing point in terms of image processing since the image frame correlation among the cameras 112 is high. Order of the camera adapters 120 which output the foreground images and the background images in a relay manner in the image processing system 100 is determined in accordance with determinations performed by the data routing processor 06122 of the plurality of camera adapters 120” in par. [0097]; “In step S1203, the control station 310 accepts a user input associated with operation information of the image processing system 100. The operation information in this step indicates an imaging target, an imaging time, a camera work, and a gazing point” in par. [0203]), and set, based on the obtained information, a region for generating three-dimensional data representing a three-dimensional shape of an object, wherein the set region is a part of a region captured by the plurality of image capturing apparatuses (fig. 26; “The data input controller 02120 obtains the foreground image, the background image, a 3D model of the subject, sound data, and camera calibration captured image data from the camera adapter 120 through the network. Here, the foreground image corresponds to image data based on a foreground region of a captured image for generation of a virtual viewpoint image, and the background image corresponds to image data based on a background region of the captured image. The camera adapter 120 specifies a foreground region and a background region in accordance with a result of a process of detecting a predetermined object performed on the image captured by the camera 112 and generates a foreground image and a background image. The predetermined object corresponds to a person, for example. The predetermined object may be a specific person (a player, a coach, and/or a referee). Examples of the predetermined object may further include an object having a predetermined image pattern, such as a ball or a goal” in par. [0118]), and wherein a size of the set region depend on an application purpose (Itakura teaches “generate the reconstruction image from the virtual viewpoint” in par. [0006] which is an application purpose). 
Yano fails to disclose a size of each of elements forming a three-dimensional space corresponding to the set region depend on an application purpose of three-dimensional shape data to be generated using some of the elements.
Tsukagoshi teaches, in the same field of endeavor, a size of a voxel is changed that forms a three-dimensional space and is used to generate the three-dimensional shape data of the object (par. [0090]; note voxel corresponds to element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura with the teaching of Tsukagoshi in order to transform the volume data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura with the method of Yano in order to generate a three-dimensional model of the object (Itakura at par. [0057]).
Regarding claim 4, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 1, wherein Yano discloses in a case in which a plurality of predetermined positions exist, the region for each predetermined position is set (“GAZING POINT GROUP A” and “GAZING POINT GROUP B” in fig. 26).  
Regarding claim 5, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 1, wherein Itakura discloses the one or more processors further execute the instructions to obtain application purpose information for specifying application purpose of the three-dimensional shape data (“generate the reconstruction image from the virtual viewpoint” in par. [0006] which is an application purpose and obtaining this from program code by the processor is considered to be implicit).
Regarding claim 8, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 1, wherein Itakura and Yano disclose in a case where an application purpose is generation of a virtual view point image based on a designated virtual viewpoint, a size is set smaller than that in a case where the application purpose is not the generation of the virtual viewpoint image (region setting is taught by Yano in par. [0118] and Itakura teaches “generate the reconstruction image from the virtual viewpoint” in par. [0006] which is an application purpose and obtaining this from program code by the processor is considered to be implicit).  
Regarding claim 9, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 5, wherein Tsukagoshi discloses in accordance with the application purpose, a size of a voxel that forms a three-dimensional (par. [0090]). 
Regarding claim 10, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 9, wherein Tsukagoshi discloses in a case in which an application purpose is generation of a virtual viewpoint image based on a designated virtual viewpoint, the size of the voxel is set to a size smaller than that in a case in which the application purpose is not the generation of the virtual viewpoint image (par. [0090]).
Regarding claim 12, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 11, wherein Itakura discloses the one or more processors further execute the instructions to generate a virtual viewpoint image based on a designated virtual viewpoint based on the generated three-dimensional shape data, wherein the virtual viewpoint image is generated based on the generated three-dimensional shape data of the object in the set region (par. [0006]). 
Regarding claim 13, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 1, wherein Itakura discloses the one or more processors further execute the instructions to generate a virtual viewpoint image based on a designated virtual viewpoint and based on the generated three-dimensional shape data (par. [0006]).
Regarding claim 14, the combined references of Itakura, Yano and Tsukagoshi disclose A method of controlling an image processing apparatus – note claim 14 method claim limitations correspond to claim 1 apparatus claim limitations and are rejected in a corresponding fashion – see rejection of claim 1 above.
Regarding claim 15, the combined references of Itakura, Yano and Tsukagoshi disclose A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute each step of a method of controlling an image processing apparatus – note claim 15 medium claim limitations correspond to claim 1 apparatus claim limitations and are rejected in a corresponding fashion – see rejection of claim 1 above.
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591) further in view of Tsukagoshi et al. (US2012/0327198) further in view of McNamer et al. (US2011/0025829).
Regarding claim 2, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 1, but fail to disclose wherein a predetermined distance range from the predetermined position is set as the region.
McNamer teaches, in the same field of endeavor, wherein a predetermined distance range from the predetermined position is set as the region (par. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura with the teaching of McNamer in order to provide finite region boundaries.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591) further in view of Tsukagoshi et al. (US2012/0327198) further in view of Hiramatsu et al. (US2008/0192112).
Regarding claim 3, the combined references of Itakura, Yano and Tsukagoshi disclose The apparatus according to claim 1, but fail to disclose wherein a space having a rectangular parallelepiped shape with respect to the predetermined position as a center is set as the region. 
Hiramatsu teaches, in the same field of endeavor,  wherein a space having a rectangular parallelepiped shape with respect to the predetermined position as a center is set as the region (par. [0132], [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Hiramatsu to the apparatus of Itakura since it would have provided an alternative region with predictable results.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591) further in view of Tsukagoshi et al. (US2012/0327198) further in view of Samec et al. (US2016/0270656).
Regarding claim 11, the combined references of Itakura and Yano disclose The apparatus according to claim 1, but fail to disclose wherein three-dimensional shape data of an object outside the set region is generated at a resolution lower than a resolution of three-dimensional shape of an object in the set region. 
However, it is well known in imaging to save computational resources by processing areas outside a region of interest at a lower resolution, as exemplified by Samec (par. [1466]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura with the teaching of Samec in order to save computational resources (Samec at par. [1466]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US2018/0098047) in view of Yano et al. (US2020/0322591) further in view of Tsukagoshi et al. (US2012/0327198) further in view of Yoneji et al. (US2016/0127692).
	Regarding claim 16, the combined references of Itakura and Yano disclose The apparatus according to claim 5, but fail to disclose wherein the application purpose which is not the generation of the image based on a designated virtual viewpoint is motion analysis.
	Yoneji teaches, in the same field of endeavor of generating a virtual viewpoint, wherein the application purpose is motion analysis (abstract; par. [0010]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura with the teaching of Yoneji in order to apply virtual viewpoint technology to an alternative application with predictable results.
Allowable Subject Matter
11.	Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667